Affirmed and Memorandum Opinion filed September 16,
2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00218-CR
____________
 
RODNEY EARL RANDOLPH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 0759654
 

 
MEMORANDUM
OPINION
Appellant was
convicted of possession of a controlled substance and sentenced to confinement
for 30 years in the Institutional Division of the Texas Department of Criminal
Justice.  On January 20, 2000, his conviction was affirmed.  See Randolph v.
State, 14-98-00514-CR; 2000 WL 38783 (Tex. App.—Houston [14th Dist.]
January 20, 2000, pet. ref’d) (not designated for publication).  On
January 20, 2010, appointed counsel filed a motion for DNA testing, which the
State opposed.  The trial court denied appellant’s motion and filed findings of
fact and conclusions of law in which it determined that appellant failed to
meet his burden under article 64.03(a)(2) of the Texas Code of Criminal
Procedure.
Appellant’s appointed counsel filed a brief in which she
concludes the appeal is wholly frivolous and without merit.  The brief meets
the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991).  As of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit.  Further, we find no
reversible error in the record.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).